                                           Case 3:20-cv-03906-RS Document 21 Filed 07/31/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         REBECCA TAYLOR, et al.,
                                  10                                                      Case No. 20-cv-03906-RS
                                                        Plaintiffs,
                                  11
                                                v.                                        ORDER WITHDRAWING REFERRAL
                                  12
Northern District of California
 United States District Court




                                         APPLE, INC.,
                                  13
                                                        Defendant.
                                  14

                                  15

                                  16         The referral of this matter for a related case determination (Dkt. No. 20) is withdrawn.

                                  17

                                  18   IT IS SO ORDERED.

                                  19

                                  20   Dated: July 31, 2020

                                  21                                                  _____________________________________
                                                                                      _______
                                                                                      __ _ _ _____ ____
                                                                                                 __   _____
                                                                                                         _ __
                                                                                                            ____
                                                                                                              ____
                                                                                                              __ _ __________
                                                                                                                 __        _______
                                                                                                                           __
                                                                                      RICHARD SEEBORG
                                  22                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
